Citation Nr: 1504498	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to conduct additional development, including (a) to follow the directives of 38 C.F.R. § 3.311, including a request for an advisory medical opinion from the Under Secretary for Health; and (b) to obtain a VA examination to fully address the remaining theories of entitlement.  

In this regard, the Veteran has reasonably raised three alternative theories of entitlement.  First, that the claimed conditions are a result of exposure to ionizing radiation while working around nuclear warheads.  Second, and alternatively, that the conditions are a result of exposure to chemical used to clean components of the nuclear warheads, such as carbon tetrachloride, trichloroethylene, and other chemicals.  See Board Hr'g Tr. 5.  As to this latter theory, the Veteran also identified other substances found present in the drinking waters at the military installations where he worked, such as methylene chloride, chloroform, benzene, arsenic, chromium, and mercury. See Board Hr'g Tr. 6-9; submissions from the Veteran.  Third, and finally, the Veteran contends that his claimed medical conditions--other than diabetes--are secondary to diabetes. 

At present, it is not materially in dispute that the Veteran has diabetes and coronary artery disease.  Likewise, it is not materially in dispute that he worked with nuclear warheads during service.  (His June 1969 separation examination states "[w]orked with nuclear warheads in states wore dosimeter- never had a positive reading.")  Finally, it appears likely, based on the evidence currently of record, that he was exposed to other potentially hazardous substances, which several articles variously refer to as "solvents" or "chemicals," during service.  Correspondingly, the Veteran submitted numerous articles indicating that diabetes and heart disease may be linked to environmental exposures such as radiation.  

The steps set forth in 38 C.F.R. § 3.311 have not been completed, and a VA examination has not otherwise been conducted, but is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have any additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

3.  Obtain the Veteran's service personnel records and associate them with the claims file.  If the Veteran's service personnel records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-5 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to submit such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, regarding claims based on exposure to ionizing radiation, to include preparation of a dose estimate, to the extent feasible, based on available methodologies, and referral to the Under Secretary for Health for an opinion as to the likelihood that each claimed disease is a result of exposure as claimed.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of the claimed medical conditions.

7.  After completing the development in paragraphs 1-6, and to the extent any claim remains denied, arrange for the Veteran to undergo an appropriate VA medical examination(s).

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that any of the claimed medical conditions had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering question (a), the examiner's attention is particularly directed to articles submitted by the Veteran indicating that he may have been exposed to various substances during service, which are indicated as possible causes of his medical conditions.   

(b)  Is it at least as likely as not (i.e., at least equally probable) that any claimed medical condition is proximately due to, the result of, or caused by another medical condition?

(c) Is it at least as likely as not (i.e., at least equally probable) that any claimed medical condition has been aggravated (made permanently worse or increased in severity) by any other medical condition?  If yes, was that increase in severity due to the natural progress of the disease?  If it is determined that the increase in severity was not due to the natural progress of the disease, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



